[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                           No. 09-13635                  ELEVENTH CIRCUIT
                                                             JUNE 3, 2010
                       Non-Argument Calendar
                                                              JOHN LEY
                     ________________________
                                                               CLERK

                       Agency No. A094-882-731

ANTONIO FRANCISCO CORRALES,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (June 3, 2010)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Antonio Francisco Corrales, a native and citizen of Venezuela, petitions for

review of the decision of the Board of Immigration Appeals that denied his

application for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment. 8 U.S.C. §§ 1158, 1231;

8 C.F.R. § 208.16(c). Corrales argues that the Board failed to consider all the

evidence he introduced about his past persecution. We deny Corrales’s petition in

part, but we grant Corrales’s petition in part, vacate in part the decision of the

Board, and remand for further proceedings.

      Corrales presents three arguments in his petition, and we lack jurisdiction to

consider one of those arguments. Corrales challenges the findings of the

immigration judge that Corrales was not credible, but “[w]e review only the

Board’s decision,” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

The Board assumed that Corrales was credible.

      Corrales argues that he fears future persecution when he returns to

Venezuela, but substantial evidence supports the finding of the Board that

Corrales’s alleged fear is not well-founded. Corrales testified that he was

threatened by supporters of Hugo Chavez once in October 2002 and four times in

December 2002, but he returned to Venezuela after traveling to the United States in

December 2003 and June 2004. Corrales also testified that in August 2004 he
                                            2
learned that he had been blacklisted by the Venezuelan government, yet Corrales

returned to Venezuela after a trip to the United States in December 2004. Corrales

testified about a meeting in October 2005 at which he signed a document in “fear[]

for [his] life,” but on cross-examination Corrales conceded that he remained in

Venezuela without incident until he left the country two months later. Although

Corrales alleged in his application that on December 8, 2005, he decided to flee

Venezuela to save his life, Corrales later testified that he visited the United States

in December 2005 to spend Christmas with his family and then he decided to stay.

Corrales acknowledged that his wife, who also is blacklisted, resides in Venezuela

unharmed, and his daughter has traveled periodically to Venezuela without

incident. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Corrales argues that he suffered threats and harassment so severe as to

constitute past persecution, but again substantial evidence supports a contrary

finding by the Board. According to Corrales, he was threatened on three occasions

by a public official and members of the Bolivarian Circles and was twice

threatened by an anonymous caller because he opposed the regime of Hugo

Chavez, but these incidents constituted harassment, not persecution. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). Corrales

alleged that his intimidators once displayed weapons and on another occasion

pelted him with rocks and sticks, but Corrales was never physically harmed during
                                            3
those incidents of harassment. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1238

(11th Cir. 2006). Corrales also complained about his detention for more than eight

hours at a meeting in October 2005 presumably convened to resolve problems with

residents in a community that his company had constructed. That meeting was

attended by government officials and a group of Chavistas who verbally threatened

him and Corrales was required to sign a form agreeing to repair construction

defects. The threats that Corrales allegedly suffered during this incident too were

not sufficiently severe to constitute persecution. See Djonda v. U.S. Att’y Gen.,

514 F.3d 1168, 1174 (11th Cir. 2008); Zheng v. U.S. Att’y Gen., 451 F.3d 1287,

1289–92 (11th Cir. 2006).

      Corrales also argues that he suffered past persecution based on economic

harm inflicted by the Venezuelan government, but the Board failed to make a

finding about Corrales’s alleged economic injuries. The Board has “stated that

persecution ‘could consist of economic deprivation or restrictions so severe that

they constitute a threat to an individual’s life or freedom.’” In re T-Z, 24 I. & N.

Dec. 163, 170 (BIA 2007) (quoting Matter of Acosta, 19 I. & N. Dec. 211, 222

(BIA 1985)). Corrales presented evidence that he suffered economic harm:

Corrales introduced evidence that he was placed on the Tascon list, which he

alleged was used to deny citizens credit, access to public buildings, government

jobs, and payment for contracts, and Corrales testified that, as a result of being
                                           4
placed on the Tascon list, the government rescinded and stopped payment on its

contracts with Corrales. We remand for the Board to consider whether Corrales

proved that he suffered economic deprivations so severe as to constitute

persecution.

      We DENY Corrales’s petition about his alleged fear of future persecution

and his alleged past persecution involving incidents of threats and harassment, but

we GRANT Corrales’s petition about his alleged past economic persecution,

VACATE the decision of the Board to deny Corrales’s petition on that ground, and

REMAND for further proceedings.

      PETITION DENIED in part, GRANTED in part, VACATED in part,

and REMANDED.




                                          5